UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2270


JANICE FONTELL,

                  Plaintiff - Appellant,

          v.

TODD HASSETT, Individually and in his Official Capacity as
director of Properties of the Management Group Associates,
Inc.; JEFF GATLING, Individually and in his Official
Capacity as president of the Management Group Associates,
Inc.; THE MANAGEMENT GROUP ASSOCIATES, INC.; NORBECK GROVE
COMMUNITY ASSOCIATION, INC., c/o The Management Group
Associates, Inc.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01472-AW)


Submitted:   May 30, 2014                     Decided:   June 3,2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Fontell, Appellant Pro Se.    Richard E. Schimel, BUDOW &
NOBLE, PC, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janice Fontell appeals the district court’s denial of

her motions for partial summary judgment and the denial of her

motion filed under Fed. R. Civ. P. 59(e) and 60(b).                               Fontell

claims that the district court erred in several respects when

disposing of her claims that Todd Hassett, Jeff Gatling, The

Management      Group     Associates,       Inc.    (“TMGA”),       and    the    Norbeck

Grove     Community        Association,          Inc.    (“NGCA”)     (collectively,

“Appellees”), violated the Fair Debt Collection Practices Act,

15     U.S.C.   §   1692       to   1692p    (2012)      (“FDCPA”),       the    Maryland

Consumer Debt Collection Act, Md. Code Ann., Com. Law §§ 14-201

to 14-204 (LexisNexis 2013) (“MCDCA”), and the Maryland Consumer

Protection Act, Md. Code Ann., Com. Law §§ 13-101 to 13-501

(LexisNexis 2013) (“MCPA”), when trying to collect from Fontell

unpaid    homeowner’s          association       dues.     Finding    no        error,   we

affirm.

            Fontell suggests first that the district court should

have    granted     her   summary     judgment      on    several    of    her    claims.

Summary    judgment       is    appropriate       where    “there     is    no    genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”               Fed. R. Civ. P. 56(a).              We review

de novo a district court’s order granting or denying summary

judgment.       Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011);

see Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).

                                             2
                  However,   we    cannot   accept   Fontell’s     suggestion       that

the district court should have granted her summary judgment on

her claim that NGCA violated the MCDCA by knowingly filing a

lawsuit that was ultimately found to be untimely.                        Fontell has

not identified evidence sufficient to indicate, as a matter of

law, that NGCA knew of or recklessly disregarded its lawsuit’s

potential futility.               See Lembach v. Bierman, 528 F. App’x 297,

304 (4th Cir. 2013) (Nos. 12-1723, 12-1746) (unpublished).

                  We also reject Fontell’s claim that the district court

should have granted her summary judgment on several of her FDCPA

claims because Appellees are “debt collectors.” *                    Excluded from

the    FDCPA’s        definition      of    debt   collectors,     see    15   U.S.C.

§ 1692a(6) is “any person collecting or attempting to collect

any debt . . . to the extent such activity . . . concerns a debt

which was not in default at the time it was obtained by such

person.”          Id. § 1692a(6)(F)(iii).          Thus, a property management

company, like TMGA, is not a debt collector where it becomes

responsible for collecting the subject debt before it was in

default.          See Carter v. AMC, LLC, 645 F.3d 840, 843-44 (7th Cir.

2011); De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1073-75

(9th       Cir.    2011).     Although      “default”   is   not   defined     by   the

       *
       Because we agree that Appellees do not qualify as debt
collectors, we need not address the timeliness of Fontell’s
FDCPA claims.



                                             3
FDCPA, a default generally does not occur immediately upon a

debt becoming due, unless the terms of the parties’ relevant

agreement dictate otherwise.              See Alibrandi v. Fin. Outsourcing

Servs., Inc., 333 F.3d 82, 86-87 & n.5 (2d Cir. 2003); see also

McKinney v. Cadleway Props., Inc., 548 F.3d 496, 502 n.2 (7th

Cir. 2008).

            Here,     it   is    clear       that       TMGA    was    responsible          for

collecting     the     unpaid         homeowner’s         association           dues     from

Fontell’s condominium association well before the association or

Fontell    arguably    defaulted        on       that    debt.         Accordingly,         the

district court properly found that TMGA was not operating as a

“debt collector.”

            Finally,       Fontell      contends         that    the     district       court

erred in failing to consider and grant her summary judgment on

her claim that Gatling violated the MCDCA, the MCPA, and the

FDCPA   when   he    engaged     in    the       unlicensed      practice       of    law    by

securing   a   lien    against     her    condominium.            We     have     carefully

reviewed     the    record,      however,        and     agree    with      the      district

court’s assessment that Fontell never properly alleged or argued

such claims.        See Cloaninger ex rel. Estate of Cloaninger v.

McDevitt, 555 F.3d 324, 336 (4th Cir. 2009).                           Accordingly, the

district   court     did   not    abuse      its       discretion      in   the      district

court’s refusal to consider them for the first time following



                                             4
its final judgment.        Robinson v. Wix Filtration Corp., 599 F.3d

403, 407 (4th Cir. 2010) (supplying standard of review).

            Based on the foregoing, we affirm the district court’s

orders.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5